—In a proceeding pursuant to CPLR article 78 to compel the respondents to return money seized by the police, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), entered May 1,1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The gravamen of the instant proceeding is the alleged wrongful retention of money after the disposition of a criminal action in the course of which money was seized. As such, a timely notice of claim was required to be filed (see, Boyle v Kelley, 42 NY2d 88; Matter of Oakley v Police Prop. Clerk of Nassau County, 75 AD2d 816; Matter of Abramowitz v Guido, 61 AD2d 1045; County Law § 52; General Municipal Law § 50-e). Since no such notice of claim was filed, the proceeding was properly dismissed (see, Boyle v Kelley, supra; Matter of Oakley v Police Prop. Clerk of Nassau County, supra; Matter of Abramowitz v *391Guido, supra). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.